DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 09/27/22. Claims 1, 13, 15-17 have been amended, claims 2-12 and 14 have been cancelled and new claims 18-22 have been added. Accordingly, claims 1, 13 and 15-22 are under examination on the merits. 
Amendments
The amendments filed on 09/27/22 is non-compliant. Amended claim 1 is given the claim identifier (Original) while it has been amended and should be (Currently amended).   
Also cancelled claims contain text. Canceled claims should only be listed and identified as cancelled without the text of the claim. Furthermore, cancelled claims can be grouped together, for example, Claims 2-12 (cancelled). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 20 are indefinite for reciting concentration ranges in percentages without indicating the basis for the said percentages. That is are the said concentration percentages based on the total weight of the combination, the active components, or else? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over De Oliveira et al (WO 2015079334, recitations based on its US version, US 20160360751). 

De Oliveira et al teach an improved method of treating soybean rust infection in a host leguminous plant, wherein the improvement comprises treating the plant at the locus of the infection with a dithiocarbamate fungicide, and at least another fungicide selected from a demethylation inhibitor, quinone outside inhibitor, succinate dehydrogenase inhibitor, quinone inside inhibitor or combinations thereof, and a fungicidal combination (See [0033]-[0035] and [0037]).
The said dithiocarbamate fungicide is selected from milneb, mancozeb, maneb, etc (See [0039[-[0042]). 
Disclosed is a method for treating soybean rust in a host leguminous plant, wherein the method comprises treating the plant at the locus of the infection with mancozeb; and at least one systemic fungicide, including the quinone outside inhibitor, selected from an imidazolinone fungicide, an oxazolidinedione fungicide or a strobilurin fungicide, such as azoxystrobin, pyraoxystrobin, pyraclostrobin, etc, (See [0044], [0048]-[0049], [0053]).
The systemic fungicide may be a demethylation inhibitor (DMI inhibitor), selected from the group consisting of climbazole, cyproconazole, difenoconazole,  prothioconazole, tebuconazole, tetraconazole, etc (See [0056]). 
	The systemic fungicide may be a succinate dehydrogenase inhibitor fungicide (SDHI). Preferably, the succinate dehydrogenase inhibitor is selected from the group consisting of bixafen, isopyrazam, penflufen, penthiopyrad, etc, (See [0075]). 
	De Oliviera et al disclose that it has been found that a combination of a multi-site contact fungicide, preferably a dithiocarbamate fungicide, along with a systemic fungicide selected from at least one Qo inhibitor (Quinone outside inhibitors), at least one Qi (quinone inside) inhibitor, at least one DM inhibitor (demethylation inhibitor) or at least one SDH Inhibitor (succinate dehydrogenase inhibitors) leads to an unexpected and surprisingly good control of Soybean Rust as compared to other fungicides (see [0077]). 
In a preferred embodiment, the first and second systemic fungicides are selected from different classes of systemic fungicides. For example: (i) when the first systemic fungicide is a demethylation inhibitor, the second systemic fungicide is selected from a quinone outside inhibitor, a quinone inside inhibitor and succinate dehydrogenase inhibitor, etc, (See [0098]-[0102]). 
The said fungicides or the combinations thereof are pre-formulated and may be in the form of water dispersible granules (WDG), wettable powders, suspension concentrates, emulsifiable concentrate, suspoemulsions, capsule suspensions, etc. Adjuvants and ancillary ingredients may be used to formulate such pre-formulated compositions and may employ wetters, adhesives, dispersants or surfactants and, if appropriate solvent or oil and other agriculturally acceptable additives. The said composition may comprise any of the said fungicidal combinations along with agriculturally acceptable excipients (See [0125]-[0127]). 
De Oliviera et al do not expressly disclose a combination wherein the components are as recited in claims 1 and 18. However, the said combinations and compositions would have been obvious to one of ordinary skill in the art because De Oliviera et al do teach that the combination may be any number of fungicides such as 2 or 3 or more classes of fungicides. De Oliviera et al specifically recites that the combinations of fungicides provide more effective results in reducing or controlling the fungal diseases in plants than application of a single or a combination of two fungicides. As such one of ordinary skill in the art is more than motivated to combine three or four different fungicides in order to attack the pathogens by different mechanisms of action and have a better chance of control. 


Claims 1, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foor (US 20080113979). 

	Foor teach fungicidal mixtures, compositions and methods for controlling plant diseases relating to combinations comprising (a) N-[2-(1,3-dimethyl-butyl)-3-thienyl]-1-methyl-3-(tri-fluoromethyl)-1H-pyrazole-4 carboxamide (penthiopyrad) (including all stereoisomers) or an agriculturally suitable salt thereof; and (b) at least one compound selected from the group consisting of compounds of Formula III or Formula IV which act at the bcl complex of the fungal mitochondrial respiratory electron transfer site; and optionally (c) at least one compound selected from the group of compounds acting at the demethylase enzyme of the sterol biosynthesis pathway and agriculturally suitable salts thereof (See abstract).
Also disclosed are fungicidal compositions comprising a fungicidally effective amount of a mixture of the said fungicides and at least one additional component selected from the group consisting of surfactants, solid diluents and liquid diluents, and
a method for controlling a plant disease caused by a fungal plant pathogen comprising applying to the plant or portion thereof a fungicidally effective amount of the said mixture (e.g., as a composition) (See [0022]-[0023]).
Foor discloses an embodiment of a mixture wherein component (b) is pyraclostrobin or trifloxystrobin or famoxadone (See [0028]-[0030]). 
	The said combinations preferably also comprise a fungicide from the groups consisting of: alkylenebis(dithiocarbamate)s (d1) including compounds such as mancozeb, etc, (See [0057] and [0099]-[0101]), and triazoles including azaconazole, cyproconazole, ipconazole, prothioconazole, tebuconazole, tetraconazole, miconazole, etc, (See [0036]). 
	The said compositions may be in the form of granules, suspensions, emulsions, wettable powders, emulsifiable concentrates, etc, (See at least [0044]-[0048]). 
	The weight ratios of component (b) to component (a) in the said mixtures and compositions are typically from 100:1 to 1:100, preferably from 25:1 to 1:25 (See
[0042] [0043]). For embodiments where one or more of these various mixing partners are used, the weight ratio of these various mixing partners (in total) to the total amount of component (a) and component (b) is typically between 100:1 and 1:3000. Of note are weight ratios between 30:1 and 1:300 (for example ratios between 1:1 and 1:30). It will be evident that including these additional components may expand the spectrum of diseases controlled beyond the spectrum controlled by the combination of component (a), component (b), and the optional component (c) alone (See [0056]). Compositions   wherein the overall weight ratio of components (b), (d) and, if present, (c) to component (a) is from 100:1 to 1:100 and the weight ratio of component (b) to component (a) is from 25:1 to 1:25 (See [0107]). 

Foor does not expressly disclose a combination wherein the components are as recited in claims 6-8, 10 or 12. However, the said combinations and compositions would have been obvious to one of ordinary skill in the art because Foor does teach that the combination may be nay number of fungicides such as 2 or 3 or more classes of fungicides. Foor specifically recites that the combinations of fungicides provide more effective results in reducing or controlling the fungal diseases in plants than application of a single or a combination of two fungicides. As such one of ordinary skill in the art is more than motivated to combine three or four different fungicides in order to attack the pathogens by different mechanisms of action and have a better chance of control. 

	Claims 1, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gewehr et al (US 20090131462). 

Gewehr et al teach a fungicidally active agent containing at least one other defined fungicide in addition to the fungicide N-[2-(1,3-dimethylbutyl)-3-thienyl]-1-methyl-3-(trifluormethyl)-1H-pyrazo- l-4-carboxamide (penthiopyrad), and a method for controlling pathogenic fungi using one such agent, and compositions comprising the said agent for controlling pathogenic fungi. Disclosed are compositions comprising the compound A and at least one fungicide B, to act on the fungi, their habitat or the materials, plants, seed, soils, areas or spaces to be protected against fungal attack. The application of active compounds A and B can be either simultaneously, that is jointly or separately, or in succession (See abstract, [0021]-[0022] and [0136]).
Disclosed are a fungicidally active composition, comprising: penthiopyrad and at least one further fungicide B selected from azole fungicides selected from the group consisting of prothioconazole, triticonazole, tetraconazole, cyproconazole, etc; or dithiocarbamate fungicides selected from the group consisting of maneb, mancozeb,  etc; strobilurins, such as azoxystrobin, orysastrobin, etc, (See [0010]-[0011], [0081], [0083] and [0090]).
It is disclosed that preferably, the weight ratio of component A to component B is from 200:1 to 1:200, more preferably from 100:1 to 1:100, e.g. from 2:1 to 1: 100, etc. In a special embodiment, the fungicide B is selected from fungicides of groups B.1 to B.5 and mixtures thereof. In a ternary composition, the fungicidally active compounds, comprise, in addition to component A, two different fungicides from group B. Consequently, higher compositions comprise three or more fungicides from group B (see [0058]-[0062]). In ternary compositions the ratio of the weight of compound A to the total weight of the two fungicides from group B is from 100:1 to 1:100, particularly preferably from 50:1 to 1:50 and especially from 10:1 to 1:10 (See [0064]).
Gewehr et al also disclose that aqueous application forms can be prepared, for example, from emulsion concentrates, suspensions, pastes, oil dispersions, wettable powders or water-dispersible granules by addition of water. The concentrations of fungicides A and B in the ready-to-use preparations can be varied within relatively wide ranges. In general, they are between 0.0001 and 10%, preferably between 0.01 and 1% (% by weight total content of active compound, based on the total weight of the ready-to-use preparation). The fungicides A and B may also be used successfully in the ultra-low-volume process (ULV), it being possible to employ formulations comprising more than 95% by weight of active compound, or even to apply the active compounds without additives (See [0070]-[0072]).
The compositions are preferably applied to the plants by spraying the leaves, for example, by customary spray techniques using spray liquor amounts of from about 100 to 1000 l/ha (for example from 300 to 400 l/ha) using the carrier water (See [0187]).    
Gewehr et al disclose that “Surprisingly, the compositions according to the invention comprising the compound of the formula A and at least one fungicide from component B have better fungicidal activity against harmful fungi than would have been expected based on the fungicidal activity of the individual compounds, i.e. the fungicidal activity is increased in a superadditive manner” (See [0190]).

	Gewehr et al do not expressly disclose a combination wherein the components are as recited in claims 1 and18. However, the said combinations and compositions would have been obvious to one of ordinary skill in the art because Gewehr et al do teach that the combination may be nay number of fungicides such as 2 or 3 or more classes of fungicides. Gewehr et al specifically recites that the combinations of fungicides provide more effective results in reducing or controlling the fungal diseases in plants than application of a single or a combination of two fungicides. As such one of ordinary skill in the art is more than motivated to combine three or four different fungicides in order to attack the pathogens by different mechanisms of action and have a better chance of control. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,445,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination consisting of benzovindiflupyr, mancozeb, and at least another fungicide selected from an ergosterol biosynthesis inhibitor fungicide, and a quinone outside inhibitor fungicide, wherein the ergosterol biosynthesis inhibitor is selected from azaconazole, bitertanol, bromuconazole, cyproconazole, difenoconazole, diniconazole, epoxiconazole, etaconazole, fenbuconazole, fluquinconazole, flusilazole, flutriafol, hexaconazole, imibenconazole, ipconazole, metconazole, myclobutanil, penconazole, propiconazole, simeconazole, tebuconazole, tetraconazole, triadimefon, triadimenol, triticonazole, prothioconazole, imazalil, oxpoconazole, pefurazoate, prochloraz, triflumizole, fenarimol, nuarimol, pyrifenox , pyrisoxazole, triforine, and mixtures thereof; and wherein the quinone outside inhibitor fungicide is selected from azoxystrobin, coumoxystrobin, enoxastrobin, flufenoxystrobin, picoxystrobin, pyraoxystrobin, mandestrobin, pyraclostrobin, pyrametostrobin, triclopyricarb, kresoxim-methy]l, dimoxystrobin, fenaminostrobin, metominostrobin, trifloxystrobin, famoxadone, fluoxastrobin, fenamidone, pyribencarb, and mixtures thereof.
Accordingly, the same combination of fungicidal active agents can be selected in both sets of claims. 

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,694,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination, consisting of: (i) mancozeb; (ii) at least one succinate dehydrogenase inhibitor fungicide selected from the group consisting of isopyrazam, boscalid, etc; and (a) at least one quinone outside inhibitor fungicide selected from the group consisting of fenamidone, famoxadone, and a strobilurin fungicide selected from the group consisting of azoxystrobin, pyraoxystrobin, kresoxim-methyl, etc, and/or (b) at least one demethylation inhibitor fungicide selected from the group consisting of triflumizole, fenarimol, nuarimol, triarimol, and a conazole fungicide selected from the group consisting of cyproconazole,  prothioconazole, tetraconazole, etc, and (iii) at least one agriculturally acceptable excipient.
Accordingly, the same combination of fungicidal active agents can be selected in both sets of claims. 

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,362,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination, consisting of: (i) mancozeb; (ii) prothioconazole, and (a) at least one succinate dehydrogenase inhibitor fungicide selected from the group consisting of isopyrazam, penflufen, penthiopyrad, sedaxane, and boscalid; or (b) at least one quinone outside inhibitor fungicides selected from the group consisting of fenamidone, famoxadone, and a strobilurin fungicide selected from the group consisting of azoxystrobin, pyraoxystrobin, pyraclostrobin and trifloxystrobin; or (c) at least one demethylation inhibitor fungicide selected from the group consisting of fenarimol, nuarimol, triarimol, and a conazole fungicide selected from the group consisting of clotrimazole, oxpoconazole, cyproconazole, prothioconazole, tebuconazole, tetraconazole,etc; and (iii) at least one agriculturally acceptable excipient. 
Accordingly, the same combination of fungicidal active agents can be selected in both sets of claims. 

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,537,101 in view of Gewehr et al (US 20090131462). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a method of reducing phytotoxicity of a fungicidal combination consisting of tebuconazole or prothioconazole and a strobilurin fungicide in soybean cultivars, the method comprising: (i) adding to a spray tank 1.0 kg/ha to 5.0 kg/ha of mancozeb and premixed tebuconazole or prothioconazole and strobilurin fungicide; (ii) triggering the spray tank agitator to produce a homogenized syrup; and (iii) applying the homogenized syrup to top leaves of a soybean crop, wherein adding mancozeb to the fungicidal combination consisting of tebuconazole or prothioconazole and a strobilurin fungicide decreases the phytotoxicity of the tebuconazole or prothioconazole to the soybean crop in comparison to a method lacking adding mancozeb. 
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin. 
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a succinate dehyrogenase inhibitor to the combination of reference claim for additional benefit in controlling fungal diseases in plants such as soybean with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,694,745 in view of Gewehr et al (US 20090131462). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to A kit comprising a fungicidal combination consisting of (i) mancozeb, (ii) at least one quinone outside inhibitor, and (iii) at least one demethylation inhibitor.
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin. 
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a succinate dehyrogenase inhibitor to the combination of reference claim for additional benefit in controlling fungal diseases in plants such as soybean with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 

Claims 1, 13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,448,636 in view of Gewehr et al (US 20090131462). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to an anti-resistance method for preventing or delaying the development of a fungal disease in a soybean or wheat crop, the method comprising: (i) adding to a spray tank, mancozeb (manganese ethylene bis(dithiocarbamate)+Zn) in an amount of 1.0 kg/ha to 5.0 kg/ha, and a prefabricated mixture of fungicides comprising: a quinone outside inhibitor fungicide (QoI), which is a strobilurin, and a demethylation inhibitor fungicide (DMI), which is a triazole; (ii) triggering spray tank agitator to form a homogenized syrup; and (iii) applying the homogenized syrup to the crop; wherein Phakopsora pachyrhizi is a causal agent of rust in the soybean crop, and Drechslera tritici-repentis is a causal agent of yellow leaf spot in the wheat crop, and wherein the addition of the mancozeb to the quinone outside inhibitor and the demethylation inhibitor increases the resistance of the crop to the disease in comparison to the method lacking mancozeb. 
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin. 
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a succinate dehyrogenase inhibitor to the combination of reference claim for additional benefit in controlling fungal diseases in plants such as soybean with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 

Claims 1, 13 and 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/785,313 (US 20200170251) in view of Gewehr et al (US 20090131462).
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a composition comprising a fungicidal combination and at least one agriculturally acceptable excipient, wherein the fungicidal combination consists of: (a) a multi-site contact fungicide selected from the group consisting of copper oxychloride, copper sulfate, copper hydroxide, and tribasic copper sulfate (Bordeaux mixture); (b) a first systemic fungicide that is a succinate dehydrogenase inhibitor; and (c) a second systemic fungicide selected from the group consisting of a quinone outside inhibitor, a quinone inside inhibitor, or a demethylation inhibitor. 
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin. 
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a dithiocarbamate fungicide to the combination of reference claim for additional benefit in controlling fungal diseases in plants such as soybean with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 13 and 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/510,611 (US 20220039388) in view of Gewehr et al (US 20090131462).
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination comprising at least one multi-site contact fungicide, a first systemic fungicide; and a second systemic fungicide; wherein: the multi- site contact fungicide is sulfur; the first systemic fungicide is a succinate dehydrogenase inhibitor; and the second systemic fungicide is selected from an ergosterol biosynthesis inhibitor, a quinone outside inhibitor, and a respiration process inhibitor fungicide.
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin.  Gewehr et al also teach that other fungicides include sulfur-containing heterocyclyl compounds.
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a sulfur fungicide to the combination of reference claim for additional benefit in controlling fungal diseases in plants with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 13 and 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/040,871 (US 20210022343) in view of Gewehr et al (US 20090131462).
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination comprising: a) at least one azole fungicide, the azole fungicide being an imidazole fungicide or a triazole fungicide, wherein: said imidazole fungicide is selected from bifonazole, butoconazole, clotrimazole, econazole, fenticonazole, isoconazole, ketoconazole, luliconazole, miconazole, omoconazole, oxiconazole, sertaconazole, sulconazole, and tioconazole; said triazole fungicide is selected from albaconazole, efinaconazole, epoxiconazole, fluconazole, isavuconazole, itraconazole, posaconazole, propiconazole, ravuconazole, terconazole, voriconazole, mefentrifluconazole, and ipfentrifluconazole; b) at least one multisite contact fungicide; and c) at least a third systemic fungicide.
Gewehr et al teach fungicidally active composition which comprises, penthiopyrad, at least one particular further fungicide, an adjuvant and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. The fungicides include penthiopyrad, mancozeb, cyproconazole and pyraclostrobin.  Gewehr et al also teach that other fungicides include sulfur-containing heterocyclyl compounds.
Accordingly, one of ordinary skill in the art would have been motivated to have added a different fungicidal agent such as a sulfur fungicide to the combination of reference claim for additional benefit in controlling fungal diseases in plants with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 13 and 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/040,833 (US 20210007355); 16/663914 (US 20210137119); 16/491,639 (US 20210127679) in view of Gewehr et al (US 20090131462).
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Gewehr et al.  
Specifically, the examined claims are drawn to a fungicidal combination or composition consisting of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor fungicide selected from benzovindiflupyr, isopyrazam and penthiopyrad and azoxystrobin (Claims 18-22). The compositions comprise the said combination formulated into a wettable powders, granules, suspensions, etc. Claims are also drawn to a method of foliar application of the said combination/composition and a method of controlling fungal disease.
The reference claims are drawn to a fungicidal combination comprising various combination of fungicides. 
Gewehr et al teach fungicidally active composition which comprises, various combination of fungicides and adjuvants and a method for controlling harmful fungi using such a composition for controlling harmful fungi in plants such as soybean. 
Accordingly, one of ordinary skill in the art would have been motivated to have combined different fungicides of reference claims and in view of Gewehr et al for additional benefit in controlling fungal diseases in plants with a reasonable expectation of success because Gewehr et al states that the said combinations have superior effect. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 09/27/22 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection of claims under obviousness over Foor is that Foor does not teach or suggest “a combination that consists of mancozeb, prothioconazole, and a succinate dehydrogenase inhibitor selected from the group consisting of benzovindiflupyr, isopyrazam, and penthiopyrad. There is no disclosure of suggestion of a combination that includes, infer alia, the featured succinate dehydrogenase inhibitor selected from the group consisting of benzovindiflupyr, isopyrazam, and penthiopyrad” (See Remarks, page 10).
The argument is not persuasive because while Foor does not exemplify the claimed combination, it clearly teaches an antifungal composition comprising one, two or more antifungal active agents and that the said antifungal agents may be from different classes of antifungal active agents. The antifungal agents recited in claims 1 and 18 are specifically state in Foor reference as exemplified agents. There is no reason why one of ordinary skill in the art could not or would not select the agents as claimed with a reasonable expectation of success. 
Applicant did not make any specific arguments regarding the rejection of claims under obviousness type double patenting. Accordingly, the rejections are maintained. 

Claims 1, 13 and 15-22 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616